Citation Nr: 0711390	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral plantar fasciitis.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1982 and from October 1990 to May 1991 and with 
intervening and subsequent service in the Army Reserve.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
June 2002 rating decision denying entitlement to a rating in 
excess of 10 percent for bilateral plantar fasciitis and 
denying entitlement to a total disability rating based on 
individual unemployability.  The veteran's disability rating 
for bilateral plantar fasciitis was increased to 30 percent 
(from the date of the veteran's claim for an increased 
rating, February 2002) in an August 2002 rating decision.  
Since this increase does not constitute a full grant of the 
benefit sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis is 
characterized by symptoms such as pain, tenderness, some 
hammer digit syndrome, some pes cavus deformity, and 
occasional calcaneal spurs.  The veteran's symptoms are 
largely managed by his use of special shoes and boots.

2.  The veteran is not precluded from all forms of 
substantially gainful employment by reason of service 
connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not meet, nor more nearly approximate, 
the criteria for a rating in excess of 30 percent for 
bilateral plantar fasciitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Codes 
5276 and 5278 (2006).

2.  The veteran does not meet the criteria for total 
disability evaluation based on individual unemployability.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claims; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claims.  38 C.F.R. § 3.159.  In 
partial compliance with the duty to notify regarding the 
issue of entitlement to an increased rating for bilateral 
plantar fasciitis, VA sent a development letter in March 2002 
prior to initial adjudication by the RO.  The veteran has not 
been prejudiced by inadequate notice because he has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, was sent complete 
notification letters regarding both issues on appeal in March 
2005 and May 2006, and has been provided with the entire text 
of 38 C.F.R. § 3.159 in a supplemental statements of the case 
issued in June 2005 and November 2006.  Any defect with 
respect to the notice requirement in this case was harmless 
error.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and private medical records.  
VA attempted to obtain further private medical records, 
however, the veteran did not respond to notice sent in May 
2006 asking for additional information necessary to obtain 
the possibly outstanding private medical records.  There does 
not appear to be any other evidence, VA or private, relevant 
to the claims at this time that VA has not already attempted 
to obtain.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims.

II.  Claim for Increased Disability Rating

The veteran filed a claim for an increased rating for 
bilateral plantar fasciitis in February 2002.  In October 
1995, the veteran initially received a 10 percent disability 
rating for bilateral plantar fasciitis.  In August 2002, the 
RO issued a rating decision which increased the veteran's 
disability rating for bilateral plantar fasciitis to the 
present level of 30 percent (from the date of the veteran's 
claim for an increased disability rating in February 2002) 
which the veteran now claims should be increased.  Where, as 
here, initial entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran's current 30 percent disability rating is based 
on the criteria for rating bilateral plantar fasciitis found 
at 38 C.F.R. § 4.71a, Diagnostic Code 5267.  The rating 
criteria for disabilities of the feet are found under 
38 C.F.R. § 4.71a, Diagnostic Code 5267-5284.  The only 
diagnostic codes that allow disability ratings of greater 
than 30 percent (at which the veteran is currently rated) are 
diagnostic code 5276 under which the veteran is currently 
rated, and diagnostic code 5278.  

Under diagnostic code 5276, a 30 percent rating is warranted 
where the veteran presents with acquired flatfoot that is 
pronounced (marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances) unilaterally, or where it is 
severe (objective evidence of marked deformity such as 
pronation or abduction, pain on manipulation and use 
accentuate, indication of swelling on use, characteristic 
callosities) bilaterally.  A 50 percent rating, the highest 
rating available under this diagnostic code, is warranted for 
acquired flatfoot that is pronounced (see above for details) 
bilaterally.

Under diagnostic code 5278, a 30 percent rating is warranted 
where the veteran presents with acquired claw foot (pes 
cavus) which is marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity unilaterally.  A 50 
percent rating, the highest available rating under this 
diagnostic code is warranted where the same symptoms are 
presented bilaterally.

The veteran has submitted VA and private medical records 
outlining the symptoms of his bilateral plantar fasciitis.  

An October 2001 podiatry clinic note in the veteran's VA 
treatment records indicates that the veteran's shoes were 
working well for him and that he had no change in overall 
appearance of his "high-arched feet."  The diagnosis made 
at this time was pes cavus and the special boots seemed to be 
effectively treating any symptoms.

An April 2002 VA examination indicated that the veteran "is 
having some pain, but not as severe as several years ago."  
The veteran noted a burning pain, numbness, and tingling in 
the past.  The veteran complained of morning stiffness and 
pain which would subside as the day progressed.  He wears 
special shoes while at work as his job requires him to be on 
his feet.  The left foot appeared more symptomatic than the 
right as the "pain on the left is more on the lateral aspect 
of the foot than on the bottom...a stabbing-type pain in the 
heel region of the right foot."  His gait was normal both 
with and without shoes.  Alignment of the feet was normal.  
No redness, heat, swelling, or tenderness was noted.  "He 
had full range of motion of the toes of both feet.  He did 
have some mild heel pad tenderness bilaterally.  No plantar 
callus formation is noted."  And, the physician noted there 
was no pain on range of motion testing.  The physician 
concluded with the impression that the veteran had "service-
connected bilateral plantar fasciitis (heel spur syndrome)."

An August 2002 letter from a private physician noted that 
"on exam there is palpable pain present at the plantar 
aspect of both the right and left heel near the insertion of 
the Achilles tendon.  The tendon appears to be intact with no 
palpable deficients noted.  There is no significant posterior 
edema noted on today's exam.  He does have a significant pes 
cavus foot deformity and his neurovascular status appears to 
be grossly intact.  I feel his symptoms are characteristic of 
chronic Achilles tendonitis."  The veteran complained of 
increasing pain on standing and problems performing his job 
which requires him to be on his feet for much of the time.  
The private physician recommended new orthopedic shoes to 
help alleviate the pain on standing.

A September 2003 letter from the same private physician noted 
that the veteran had chronic pain in both feet and tingling 
in some toes.  "Physical exam revealed contracture of his 
lesser digits consistent with hammer digit syndrome.  Pes 
cavus foot deformity is noted as before but no visible skin 
lesions are present.  His neurovascular status appear to be 
intact."  The examiner recommended new orthotic devices to 
relieve toe pain.

The veteran's further VA treatment records indicate a 
podiatry examination in January 2004 at which time the 
veteran was diagnosed as having both pes cavus and plantar 
fasciitis.  The veteran was noted to have mild tenderness in 
the left heel but not acute and no other areas of discomfort 
or change in appearance.  A December 2004 podiatry 
examination indicated a diagnosis of pes cavus and otherwise 
only discussed the veteran's request for new boots.  A 
January 2005 podiatry notation indicates the receipt of new 
boots.  At a February 2005 podiatry notation, the veteran 
complained of pain causing him to walk with a limp.  The 
examiner noted "high arch type foot with excessive subtular 
joint supination.  Patient ambulates with adducted gait and 
heels invert slightly.  Pain and tenderness of the plantar 
surface of the calcaneus area or the medial tubercle of both 
feet.  Also, tenderness along course of plantar fascia.  The 
heel area is not swollen and there is no redness or evidence 
of cellulitis."  The veteran was again diagnosed as having 
pes cavus, in addition to calcaneal spurs which were revealed 
upon x-rays.  The veteran's most recent treatment note 
regarding his feet is dated March 2005 and indicates that he 
complained once again of pain in his feet due to chronic 
plantar fasciitis.  At this time, the veteran was also noted 
to have calcaneal spurs and a cavus deformity of the foot.

While the veteran has presented with pain and some deformity 
as a result of pes cavus and plantar fasciitis, his symptoms 
are not severe nor marked in nature so as to warrant a rating 
in excess of 30 percent for bilateral plantar fasciitis.  The 
medical evidence presented indicates that his symptoms 
include tenderness of the plantar fascia, slight pain of the 
Achilles tendon, some hammer toes and callosities on both 
feet.  The veteran's symptoms are continually noted to be 
abated with the proper use of fitted orthopedic shoes.  There 
has been no medical evidence submitted to suggest that he has 
marked pronation, extreme tenderness, severe spasms, marked 
contraction, all toes hammer toes, very painful callosities, 
nor marked deformities, despite the fact that he has on 
occasion suffered milder forms of many of these symptoms.  As 
a result, the evidence presented does not suggest nor more 
nearly approximate the criteria for a rating in excess of 30 
percent for bilateral plantar fasciitis.  There is no 
material doubt to be resolved in the veteran's favor in this 
case.  38 U.S.C.A. § 5107.

III.  Claim for Total Disability Evaluation based on 
Individual Unemployability

The veteran has also claimed entitlement to a total 
disability evaluation based on individual unemployability.

Total disability evaluation based on individual 
unemployability (TDIU) is considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
TDIU ratings are authorized for any disability or combination 
of disabilities for which the rating schedule prescribes a 
100 percent evaluation or, with less disability where the 
requirements of 38 C.F.R. § 4.16 are met.  See 38 C.F.R. § 
3.340(a)(2).  TDIU ratings for compensation may be assigned 
if the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

The veteran fails to meet the basic schedular requirements 
for TDIU since he has only one service connected disability, 
and it is not rated as 60 percent disabling or more.  See 38 
C.F.R. § 4.16(a).

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b). Where, as in this case, 
the veteran does not meet the percentage requirements for a 
total rating set out in 38 C.F.R. § 4.16(a), the Board lacks 
the authority to grant a total rating in the first instance.  
Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In such a 
case, VA must refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id.  Referral is required 
where there is a plausible basis for concluding that the 
veteran is unable to secure and follow a gainful occupation.  
Id. at 9.  Unlike the criteria for an extraschedular rating 
under 38 C.F.R. § 3.321, the grant of an extraschedular 
rating for TDIU under 38 C.F.R. § 4.16 is based on a 
subjective standard that seeks to determine if a particular 
veteran is precluded from employment based on his service-
connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This 
means that the Board should take into account the veteran's 
specific circumstances including his disability, his 
education, and his employment history when determining if he 
is unable to work.

Here, the veteran is service-connected for bilateral plantar 
fasciitis, discussed above, and is currently rated as 30 
percent disabling.  While the veteran has claimed entitlement 
to service connection for other conditions, none have been 
service-connected.  The veteran's VA treatment records and 
private medical records submitted suggest in no way that the 
veteran is disabled to the point of not being able to work.  
In fact, a June 2004 VA treatment note mentioned that the 
veteran was holding two jobs, a day job as an electronic 
repairman, and a night job as a dishwasher and his VA 
treatment records continually note that his orthopedic shoes 
allow him to maintain employment despite his having to be on 
his feet while on the job.  While the veteran expressed 
disappointment in not making more money and was referred to 
vocational rehabilitation as a result, he in no way appeared 
to be so disabled as to not be able to work.  In May 2006, 
the veteran was issued a letter explaining that further 
information regarding his employment history, or lack 
thereof, was necessary evidence for this claim.  The veteran 
has not responded to this letter with any further evidence 
regarding his employment status.  As a result of the 
foregoing, there is no evidence of record that the veteran is 
disabled to the point of being unemployable.  As such, his 
claim is denied and there is no issue of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
plantar fasciitis is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


